,

Honorable Pat Basne   ::.Oplnion
                               100.O-6950
county Attorney        Re: Do&ii-'ti'iridependent
                                               tichool
Andrew8 County             dititr'm have th&right t0
Andrewa, Texas             vote~ana-hi+9issued bonds
                           fOjPthe purpose of construct-
                           lng-~awater systetifor its
                           public free school buildings?
Dear Sir:
         VThls will aOlm0mage   receipt of your letter of
November 23, $945, inrhloh you propound to this department
for sn opinion
             _.the So~lor~g guesti?,.
          "Does an independentaohool U.strlot have
     the right @vote and have issued bonds for the
     purpose of~construotlnga water system for &ts
     pub110 free.school bullalngs4*
                  .I
          The power of.oount%es,&lclpal corporationsand
political subdlvlslonsof this State to Issue obllgatlansin
a negotiable form must be found ln the Constitution,or ln
some valid statutory.or charter provision.
          The power to~.l&ue negotiable paper for public lm-
provements; or from tioneyborrowed for such purpose, 1s a
power whlah Is rega~rdedas 'beingbeyond the soope of the power
of governing bodies of a polltloal subdlvlslon~ofthis State,
                                                    power when
unless it be specially RraIIted. Thls eartraordln~i-y
granted can be exerolsed only in the mode and for the purposes
speolfled in the grant. (~dersoorlng ours) ~$1301 V. pult     .
10 S.W. (2d) 694, L&salter v. Lopez, 217 S.T. 373, 34 Texzi
Jurisprudence,pag?,.639.
          It hhs always been the praotloe and policy df the
Attorney Generalfs Department to disapprovebonds when any
reasonable doubt eARt+ a? to its authority to approve them.
          In the examihatlonof bondi we proceed under the
statutes and decisions of the courts; beyond that we oannot go.
Our authority Is limited by the law ln the same manner as lnde-
pendent school alstrlcts are limited and If the appFova1 of any
  HonorablePat Scene, page 2, O-6950


 issue of bonds must depend upon an implied oonstruotlonof
 -thelaw purporting to authorize them, we feel that neoessa-
 rily such extension of the statutory purpose lies solely
 within the authority of the courts.
            In the view of the foregoing,th%s department
  would not issue an approving opinion on Independentsohool
  district bonds voted for any purposes other than the purposes
  stated ln Artiole 2704e, Revised Civil Statutes of Texas,
  said purposes being; #for the purchase, oonstructlon,repair,
  or equipment of public free school buildings within the
  limits of such district, and th purchase of the neoessarg
_ sites therefor." (Underscoring&rs)
           Therefore, It 18 the opinion of this department
 that any bonds Issued by the Andrews IndependentSohool
 District would have to be voted and issued for the purposes
 stated above. However, In our Opinion No. O-2547, a copy
 of which is enclosed herewith, we held that the prooeeds of
 bonds voted for the above stated purposes could be used to
 construot a water system being held to be a part of the
 equiwent of.said bulldings.
           Trusting this answers-yourquestion,we are
                               Yours very truly
                               ATTORNBP GHNHRAL OFTEXAS
                               .a/ claua 0. Boothman
                               m     --.
                                    cma-'0;. Boothman
                                    Assistant.



 Approved Nov. 30, 1945
 8/ CadOs Ashley
 First Assistant Attorney Gsneral